Citation Nr: 1412279	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to April 1982.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in June 2012.  The RO issued a Statement of the Case (SOC) in July 2012.  In August 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In April 2013, the Veteran was afforded his requested Board hearing before the undersigned at the local RO in Muskogee, Oklahoma (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at his Board hearing that, since 2009, he has been treated by Dr. L.W., a private physician in Tulsa, Oklahoma, for his right knee disorder.  These treatment records are not currently in the claims file, and attempts to obtain these records have not been made.  Upon remand, these records must be obtained, as they are pertinent to the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002 & Supp. 2013).

Also, a remand is required in order to afford the Veteran a VA examination and medical opinion.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding a current diagnosis, the Veteran testified at his Board hearing that he currently experiences right knee symptoms and has been treated for these symptoms by a private physician.  Regarding in-service aggravation, the Veteran was noted to have a "partial patellectomy R - ok per cons" and "no quad atrophy or crepitus artic surfaces described good at surg.  Ligs intact - ok per consult" on his military entrance examination in February 1982.  On his entrance Report of Medical History dated that same month, the physician noted that the Veteran had "knee - ?congenital bipartite patella, surg - 13 Jan 81."  Service treatment records show that the Veteran was treated on three occasions for his right knee pain during his active military service.  The Veteran was then seen by a Medical Evaluation Board (MEB) in March 1982.  He was found to have "patellofemoral arthritis, R knee, existed prior to entry (EPTE)" that was not due to his active duty.  The MEB also found that the condition was not aggravated by service.  The Veteran's DD Form 214 notes that the Veteran was "enlisted in error," and his active military service ended in March 1982.  At his Board hearing, the Veteran testified that he was not experiencing any right knee symptoms prior to his entry into the military; however, since his military discharge, he has been experiencing symptoms.  Given the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a VA examination and medical opinion to determine whether the Veteran's pre-existing right knee disorder was aggravated by service.  See 38 U.S.C.A. § 1153 (West 2002); see generally Horn v. Shinseki, 25 Vet. App. 231 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking for his authorization to obtain the recent private treatment records from Dr. L.W. in Tulsa, Oklahoma, for his right knee disorder.  Upon obtaining his authorization, obtain all available medical records.  If no medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, schedule the Veteran for a VA joints examination with an appropriate examiner.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  The VA examiner should thoroughly review the Veteran's VA claims file.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The VA examiner is requested to specifically address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing partial patellectomy of the right knee underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service?

b.  IF YES, is the increase in severity of the pre-existing partial patellectomy of the right knee clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder?

c.  Is it at least as likely as not (50 percent probability or greater) that any current right knee disability is etiologically related to symptomatology noted in service?

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

